Citation Nr: 1524058	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-30 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical treatment expenses incurred at Orange Park Medical Center in Orange Park, Florida, from July 26 - August 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to August 1971, which included overseas service in the Republic of Vietnam.  His military decorations include the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the fee basis program of the Gainesville, Florida, Department of Veterans Affairs Medical Center (VAMC), which denied the Veteran's claim for payment or reimbursement for unauthorized private medical treatment expenses incurred by the Veteran at Orange Park Medical Center from July 26 - August 1, 2012.

The Veteran is ill with advanced stage cancer and is currently in hospice care.  Accordingly, pursuant to his April 2015 motion, his appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  On July 26, 2012, the Veteran was instructed by his VA primary care physician to go seek treatment at a local emergency room after the Veteran informed the physician that he was experiencing epigastric burning sensations and dysphagia symptoms, whose onset began days earlier, which were steadily worsening and manifested by a limited ability to swallow fluids and an inability to swallow food.  This instruction from the VA physician does not, in and of itself, constitute authorization of payment for medical expenses incurred for treatment at a private medical facility.    

2.  The Veteran's present claim for payment or reimbursement of unauthorized medical expenses pertains to his treatment from July 26 - August 1, 2012, at Orange Park Medical Center, for recent-onset dysphagia, which progressed into vomiting after attempts to swallow, with an inability to swallow food and a very limited ability to swallow fluids.  

3.  The Orange Park Medical Center emergency room physician admitted the Veteran for in-patient hospitalization for a gastrointestinal evaluation on July 26, 2012, upon determining that the Veteran's dysphagia symptoms would likely worsen to severe status prior to obtaining a definitive outpatient evaluation and that it was unlikely he would obtain timely follow-up treatment at his primary medical care provider, the VA.

4.  After the Veteran's condition was diagnosed and stabilized at Orange Park Medical Center on August 1, 2012, he expressly refused transfer to his primary care provider, the VA, and was discharged from Orange Park Medical Center for transfer to a private medical facility, per his express request and stated preference to receive private medical treatment.     

5.  At the time of the Veteran's emergency room visit and subsequent inpatient stay at Orange Park Medical Center, from July 26 - August 1, 2012, he was service-connected for posttraumatic stress disorder (rated 100 percent disabling since January 1999), coronary artery disease status post coronary artery bypass grafting, a surgical scar residual of coronary artery bypass grafting, prostate cancer, furunculosis with hidradenitis, Type II diabetes mellitus, left shoulder tendonitis, deafness with tinnitus, and hemorrhoids.

6.  The circumstances precipitating the Veteran's emergency room visit and subsequent inpatient stay, from July 26 - August 1, 2012, at Orange Park Medical Center, represented an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the Veteran's health in serious jeopardy.



CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private hospitalization and treatment received at Orange Park Medical Center in Orange Park, Florida, from July 26 - August 1, 2012, for treatment of the Veteran who has a total disability permanent in nature, resulting from a service-connected disability, have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121 (2014); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

Having reviewed the record evidence, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case. The VA Medical Center in Gainesville, Florida, notified the Veteran of his appellate rights when it denied his currently appealed claim in August 2022.  Id.  In November 2012, VA notified the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The November 2012 Statement of the Case set forth relevant regulations and explained the reasons and bases for the denial of the Veteran's currently appealed claim.  The Veteran's claims file also contains private medical records from Orange Park Medical Center pertaining to the treatment in question received from July 26 - August 1, 2012.  In summary, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2014); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement of medical expenses.  In this regard, the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical expenses have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present written testimony and argument in support of his claim.  In this regard, it is also noted that the Veteran had initially requested, but then expressly withdrew his request to be scheduled for a Board hearing to present additional evidence and oral testimony and argument in support of his claim.  (See Veteran's correspondence containing his withdrawal of his Board hearing request, dated in September 2014.)  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care, 38 U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; 
(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120.  

All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

Claims for payment of the costs of emergency hospital care or medical services under Section 1728 will not be approved for any period beyond the date on which the medical emergency ended.  An emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  38 C.F.R. § 17.121.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id; 38 U.S.C.A. §§ 1725, 1728.

The Board will consider and apply the amended version of 38 U.S.C.A. § 1728, which is more favorable to the claimant because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment.

As relevant, the Veteran is service-connected for posttraumatic stress disorder (PTSD), which was rated permanently and totally disabling at the 100 percent schedular rate under 38 C.F.R. § 4.130, Diagnostic Code 9411, since January 18, 1999.  In addition to PTSD, he is also service-connected for coronary artery disease, status post coronary artery bypass grafting (rated 60 percent disabling), a surgical scar residual of coronary artery bypass grafting (rated noncompensably disabling), prostate cancer (rated 40 percent disabling), furunculosis with hidradenitis (rated 30 percent disabling), Type II diabetes mellitus (rated 20 percent disabling), left shoulder tendonitis (rated noncompensably disabling), deafness with tinnitus (rated noncompensably disabling), and hemorrhoids (rated noncompensably disabling).  Service connection for the aforementioned disabilities and the ratings described was in effect during the time of the Veteran's unauthorized medical treatment received at Orange Park Medical Center in Orange Park, Florida, from July 26 - August 1, 2012.  Since then, service connection has subsequently been awarded for bilateral peripheral neuropathy of the lower extremities, each leg rated 10 percent disabling from January 13, 2013.  

At the time of the unauthorized medical treatment, the Veteran's healthcare was covered through his CHAMPVA medical insurance and VA was his primary healthcare provider.  At this juncture, the Board acknowledges that the Veteran has met the first element of his claim under 38 U.S.C.A. § 1728, in that the unauthorized medical treatment in question was for a disability of a Veteran who has a total disability permanent in nature, resulting from a service-connected disability (i.e., PTSD, continuously rated 100 percent disabling under Diagnostic Code 9411 since January 18, 1999).

VA records show that in early July 2012, the Veteran underwent laparoscopic umbilical hernia repair.  He was scheduled for a postoperative follow-up visit with his VA primary care physician on August 1, 2012.  However, prior to the scheduled visit, on July 26, 2012, at 11:48 a.m., he contacted his VA primary care physician complaining of a constant burning sensation in his stomach and dysphagia symptoms, whose onset reportedly began days earlier, which were steadily worsening and manifested by an inability to swallow food and a limited ability to swallow fluids.  The contact notes show that VA acknowledged that the Veteran was scheduled to see his VA physician on August 1, 2012, but that he was advised by VA to come to a VA healthcare facility to be treated for his dysphagia symptoms prior to the scheduled appointment.  The Veteran, however, reported that he did not feel he was able to drive himself to the VA facility that day, but that he did not feel he could wait until August 1, 2012, to be seen by his primary care physician.  VA medical records show that approximately one hour later that same day, on July 26, 2012, at 12:49 p.m., the Veteran's VA primary care physician instructed the Veteran to go seek treatment at a local emergency room. 

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This determination is factual, not medical, in nature.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).

 VA's General Counsel, in a non-precedential response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]," has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCCONCLOP 1-95, 8, 9.

The advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997). 

There is no documentation from VA that indicates that there was actual authorization for the Veteran to obtain medical treatment at VA expense from Orange Park Medical Center.  Although the Veteran's primary care physician at VA instructed him to seek treatment at a local emergency room, no specific private healthcare facility was identified beforehand.  Furthermore, there is no documentation from either VA or Orange Park Medical Center showing that arrangements were made by VA in advance with Orange Park Medical Center, authorizing the Veteran to receive treatment.  The VA primary care physician's instruction to the Veteran to seek treatment at a local emergency room was only after the Veteran was advised to come to a VA facility to address his dysphagia symptoms and he stated his reluctance to drive himself alone to the VA facility.  Put another way, the VA physician's instruction to the Veteran to seek treatment at a local emergency room to does not constitute authorization of payment for his treatment received at Orange Park Medical Center following his admission to this private facility on July 26, 2012.  Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997).       

At 3:20 p.m. on July 26, 2012, shortly after being instructed by his VA physician to seek treatment at a local emergency room, the Veteran entered the emergency room at Orange Park Medical Center, presenting with the aforementioned dysphagia complaints and relating that he had not eaten food or drank any significant amount of water for the past several days.  The admission notes from Orange Park Medical Center show that the Veteran arrived via personal vehicle and that he was not in acute distress.  The emergency room physician noted the Veteran's moderate-to-severe difficulty tolerating fluids.  Although he was not yet dehydrated, the emergency room physician determined that because of the Veteran's difficulty tolerating fluids and because it was unlikely that the Veteran would obtain timely follow-up treatment at his primary medical care provider, the VA, before his condition would worsen, he should be admitted for in-patient treatment and a gastrointestinal evaluation as his condition was likely to worsen to severe status prior to obtaining a definitive outpatient evaluation.

Thereafter, inpatient gastrointestinal evaluation at Orange Park Medical Center on July 27, 2012, revealed the presence of an esophageal tumor and a large duodenal tumor representing advanced stage cancer, which was determined to have been the cause of the Veteran's dysphagia symptoms.  After the Veteran's condition was diagnosed and stabilized, prompt surgical treatment was recommended on August 1, 2012.  At this juncture, the Veteran expressly and adamantly refused transfer to his primary care provider, the VA, stating that he wished to receive his inpatient and surgical treatment at a private medical facility.  As the record indicates that he was competent to make his own decisions regarding his personal medical care, he was accordingly discharged from Orange Park Medical Center on August 1, 2012, for transfer to a private medical facility, St. Vincent's Hospital at Southside, per his express request and stated preference to undergo surgery at this private healthcare venue.  There is no indication in the record that VA authorized payment of any private medical treatment received by the Veteran following his discharge from Orange Park Medical Center on August 1, 2012.

Very shortly thereafter, in early August 2012, the Veteran filed a timely claim for payment of treatment costs incurred at Orange Park Medical Center from July 26 - August 1, 2012. 
     
The Board acknowledges that the Veteran arrived at the Orange Park Medical Center emergency room in no acute distress and not in an actual dehydrated state.  However, it was also clearly noted that he had not been able to ingest food or adequate amounts of fluids for several days prior due to his moderate-to-severe dysphagia, and his condition was progressing to a severe state at such a rate that the onsite physician was of the opinion that the Veteran would not be able to receive timely treatment of his condition at VA.  The physician thusly approved the Veteran's admission for inpatient care and hospitalization.  Given that at the time in question, the Veteran was also service-connected for coronary artery disease, status-post coronary artery bypass grafting, rated 60 percent disabling, and that myocardial infarction symptoms often are initially mistaken for gastroduodenal-esophageal symptoms, it would have been reasonably prudent under the circumstances of the situation on July 26, 2012, for the Veteran to have sought expeditious treatment at the nearest convenient medical facility able to address his condition.  Accordingly, the Board finds as a factual matter that the circumstances precipitating the Veteran's emergency room visit and subsequent inpatient stay, from July 26 - August 1, 2012, at Orange Park Medical Center, represented an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the Veteran's health in serious jeopardy.  The second element of the appellant's claim for payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 have been met.

The Board also concludes that the third element of the appellant's claim for payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 have been met.  In this regard, although the Veteran did not initially report to Orange Park Medical Center on July 26, 2012 in a state of acute distress, the Board has considered the emergency room physician's opinion that it was unlikely that the Veteran would be able to obtain timely follow-up treatment at VA before his condition would worsen and become severe, due to his inability to take nourishment and hydration as a result of his dysphagia.  He was admitted for in-patient treatment and a gastrointestinal evaluation.  Resolving any doubts in favor of the claimant, the Board finds that the overall picture presented by the facts of the his case demonstrate that, given the urgency of the Veteran's situation at Orange Park Medical Center on July 26, 2012, VA or other Federal facilities were not feasibly available at that time and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, as the Veteran's medical condition needed to be immediately addressed and stabilized before it progressed into a severe situation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim for payment or reimbursement of unauthorized medical expenses incurred during the Veteran's treatment at Orange Park Medical Center from July 26 - August 1, 2012 is therefore granted.

To the extent, however, that the Veteran may be seeking payment of his private medical expenses incurred immediately following his discharge from Orange Park Medical Center on August 1, 2012, such a claim must be denied as a matter of law.  The medical facts demonstrate that at the time of his discharge from Orange Park Medical Center, his emergent medical condition was stabilized and further care was no longer required to satisfy the purpose for which his inpatient admission at Orange Park Medical Center was initiated.  See 38 C.F.R. § 17.53 (2014).  The hospital discharge notes show that the Veteran was approved by his attending physicians for discharge and transfer to his primary care provider, the VA, for the recommended surgery to address his newly-diagnosed esophageal and duodenal cancer.  It was at this point, however, that he adamantly refused transfer to VA and expressly requested to undergo surgery at a private healthcare venue.  Ultimately, he consented to be transferred to St. Vincent's Hospital at Southside to receive his surgical treatment.  There is no indication that the Veteran was not competent at the time to make decisions regarding his own personal medical care.  Having made the deliberate election to be treated at a private facility instead of a VA facility when VA medical services were feasibly available, it is clear from the record that the Veteran simply preferred to be treated at the private hospital and not the VA hospital, and there is no evidence that the surgery he required was unavailable at his primary VA healthcare provider proximate to the date of his discharge from Orange Park Medical Center on August 1, 2012.  As such, the Veteran does not meet the criteria for reimbursement of private unauthorized medical expenses incurred following his discharge from Orange Park Medical Center on August 1, 2012, under the criteria of 38 C.F.R. § 17.120 (West 2014).   





ORDER

The claim for payment or reimbursement of expenses for unauthorized private medical treatment received at Orange Park Medical Center in Orange Park, Florida, from July 26 - August 1, 2012, but only for expenses incurred during this period at this aforementioned private medical facility, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


